Harris, Justice.
The right to collect interest upon an execution is wholly statutory. At common law no such right existed in any case. But the law to equalize taxation, under which the warrants in question were issued, is silent on the subject of interest. It authorizes the county treasurer to issue his warrant to the sheriff, commanding him to make “ the amount of the tax, together with one dollar for the expense of issuing the warrant. It is also provided that the sheriff shall proceed upon the warrant, in the same manner as is prescribed by law in respect to executions, and shall be entitled to the same fees for his services in executing the warrant (Sess. Laws, 1846, p. 467, § 4, 5). There is nothing in the provisions from which it can be inferred that the legislature intended that interest should be collected. On the contrary, I think it was the obvious intention of the legislature that the same amount should be collected, as though the tax had been received by the collector. If interest can be collected at all, for the long period during which the payment of the tax was delayed, by reason of the injunction, it must be by way of damages to be recovered under the bond or undertaking executed when the injunction was obtained.
But I think the sheriff was right in applying so much of the proceeds of the sale as was necessary to satisfy the warrant whose lien was junior to that of the plaintiffs’ judgment. When it was proposed to advertise under the plaintiffs’ execution, the sheriff was requested not to do so. Under these circumstances *118the sheriff was hound, I think, after satisfying the prior warrants, to apply the proceeds of the sale to the satisfaction of any other process in his hands by virtue of which he had sold. The sale was not made by virtue of the plaintiff’s execution. The plaintiff still retained his right of redemption, which would have been lost had the sale been made under all the process in the sheriff’s hands.
Nor do I think the payment of the proceeds of the sale to the treasurer, after the claim made by Mr. Christie, should protect him against an order for the proper application of the proceeds of the sale. After such a demand, if he chose to pay over the funds, he must be considered as having taken the risk of an erroneous application upon himself.
An order must be entered directing the sheriff, after first satisfying all the warrants in his hands at the time of the sale, together with his fees thereon, to apply the residue of the proceeds towards the satisfaction of the execution in this cause. Neither party is to have costs upon this motion.